Case 18-10349-TPA         Doc 42    Filed 05/01/19 Entered 05/01/19 11:27:30               Desc Main
                                    Document     Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA (ERIE)

        In Re:                                 :       Bankruptcy Case No. 18-10349-TPA
                                               :
 Shawn C. Preston and Dana A. Preston          :       Chapter 13
             Debtors                           :
                                               :       Related to Claim No. 13
                                               :
 Stearns Lending LLC,                          :
                 Movant                        :
        vs.                                    :
                                               :
 Shawn C. Preston, Dana A. Preston,            :
 and Ronda J. Winnecour, Esq. Trustee          :
              Respondents                      :


                                           DECLARATION

        NOW, this 1st day of May 2019, upon review of the NOTICE OF MORTGAGE

 PAYMENT CHANGE filed by Stearns Lending LLC at Claim No. 13 in the above-captioned

 bankruptcy case, I certify that the existing Chapter 13 Plan is sufficient to fund the Plan with the

 modified debt, inasmuch as the property securing this claim was surrendered under the plan and no

 payments are being made on this claim.




 Dated: May 1, 2019
                                          By    /s/ Rebeka A. Seelinger, Esquire
                                               Rebeka A. Seelinger, Esquire
                                               Pa. I.D. #93897
                                               4640 Wolf Rd
                                               Erie, PA 16505
                                               (814)-824-6670
                                                E-Mail: rebeka@seelingerlaw.com
